Mills, J.
(concurring in part and dissenting in part). I concur with the majority that the motion to suppress was properly denied. However, I respectfully dissent from the majority’s conclusion that the evidence taken from the defendant’s car was properly admitted. That evidence was described to the jury by Detective John York, who testified that from the glove compartment he retrieved “several miscellaneous photographs of. . . young girls,” a tube of KY lubricating jelly, and photographs that he described as a page tom out of a pornographic magazine. These materials became exhibit 4. After testifying that nothing was located in the rest of the car’s interior, York described what he found in the trunk: (a) “several pornographic magazines. Teens. Eighteen year-old-girls[,] . . . [and] depicting nude women”1; (b) “two pairs of girls — young girls small panties *771. . . [and a] bra”2. (c) five Polaroid photographs, four of which depicted small children: (i) two small girls walking down a sidewalk, (ii) “a small girl, thin, eight, nine years old sitting on a swing,” (hi) “two girls behind a chain link fence,” (iv) four or five young children at a school bus stop in Hyannis, and (v) (apparently not showing children) a wooden area overlooking a pond3; (d) twenty Polaroid photographs depicting “older women. Some of them in full nudity, some of them partial nudity and topless, and some of them engaging in oral sex on a male subject,” which were found in the same plastic bag with the previous five photographs4; (e) a Polaroid Instamatic camera5; (f) a length of clothesline rope, a roll of duct tape, a ten-inch steak knife, and two more tubes of KY lubricating jelly6; and (g) miscellaneous papers, including a vehicle registration with the defendant’s name on it.
For purposes of analysis, the majority separates the items taken from the defendant’s car into two groups. The first group consists of the photographs marked 7A through 7E; those marked 8A through 8T; the two magazines marked, collectively, as exhibit 6; and the small-size underwear. The second group comprises the single tube of lubricant taken from the glove compartment, as well as the knife, rope, and duct tape retrieved from the trunk.7
*772If the “several miscellaneous photographs of . . . young girls” included in exhibit 4, the panties included in exhibit 5, and the Polaroid photographs marked as exhibits 7A through 7E, with the Polaroid camera, were the only evidence admitted in this case, there could be no successful objection on the grounds of relevance and potential prejudice. See Commonwealth v. Arroyo, 442 Mass. 135, 144 (2004). However, the remaining evidence, in my view, is too attenuated to be relevant.
Even if some or all of that evidence were marginally relevant, the prejudice to the defendant, for the single charged offense, is overwhelming. The evidence was retrieved during a single search, from a single car, and admitted with the testimony of a single witness.8 The evidence, in total, was sent to the jury with the judge’s instruction that the evidence be considered “as a whole.”9 In my view, the impermissibly prejudicial evidence in the second group, taken with the inadmissible evidence from the first group, tainted those fewer pieces of evidence from the first group that might have otherwise survived objection. The duct tape, rope, and knife are the customary tools of the kidnapper and rapist — why else would these materials have been offered as exhibits? This was, however, a single count of indecent assault, upon the young girl’s complaint that the defendant had squeezed her right breast in circumstances where her mother and three other friends were in close proximity. The contested evidence did not go to a central issue in the case, see Gath v. M/A-Com, Inc., 440 Mass. 482, 489-491 (2003). For these *773reasons, I conclude that it was an abuse of discretion to admit the evidence. See Commonwealth v. Jaundoo, 64 Mass. App. Ct. 56 (2005).
The majority notes several reasons why this case is distinguishable from Jaundoo.10 Additionally, the majority suggests that any prejudice to the defendant here was mitigated because there was no explicit mention of rape or kidnapping in this case; the judge instructed the jury that the issue in this case was the defendant’s intent with respect to the touching; and prosecutorial cross-examination of the defendant was restrained.
Again, with respect to the majority, I do not consider Jaundoo distinguishable, or that the prejudice to the defendant was otherwise sufficiently mitigated. I would therefore reverse.

The two magazines are in full color with little or no text. One of the magazines contains more than 500 full-color pictures, most of completely nude females in various erotic positions, and showing female genitalia, and various sexual poses. In addition to the photographs, the magazine contains dozens of sexual advertisements with telephone numbers. The second magazine is similar and contains approximately ninety pages of photographs, and about *771ten pages of text. Those photographs (and the advertisements) are in full color, and the second magazine also contains numerous advertisements for sexual services and pay-per-call telephone numbers for personal sexual services and erotic sexual conversation.


These items appear to have been marked exhibit 5.


These Polaroid photographs were marked exhibits 7A through 7E.


These photographs were marked exhibits 8A through 8T. Eight of the photographs depict women performing oral sex on an unidentifiable male body. In three of the photographs two separate women are shown topless, and in three of the photographs three women are shown, front profile, completely nude. From what appears, all twenty-five of the photographs (exhibits 7A through 7E, and 8A through 8T) are the identical type of Polaroid picture.


The camera became exhibit 9. There was no testimony that explicitly linked the twenty-five Polaroid exhibit pictures with this particular Polaroid camera, but the inference seems unavoidable that the defendant used his camera to take the Polaroid pictures.


These items, together with the tube of jelly taken from the glove compartment, were marked exhibit 10, as a group.


I assume that the two additional tubes of lubricant are included in the *772second group. The camera and condoms are placed in neither group, and the majority reads the transcript as indicating that the defendant did not object to the admission of these items. In my view these items, or at least the testimony describing these items, were the subject of sufficient objection.


All twenty-five Polaroid photographs were, when found, together as a group in the same plastic bag, and the jurors were so informed. All of the photographs are of identical Polaroid type, and when presented with the camera, would undoubtedly give the impression that all of the photographs (which I will not describe again) were taken by the defendant (Why else would the camera have been seized and described in the testimony?).


The judge instructed the jury: “We have quite a number of exhibits that will be going back to the jury deliberation room with you. . .. Now, of course, the quality or strength of the proof is not determined by the sheer volume of evidence or the number of witnesses. It is the weight of the evidence, its strength in tending to prove the issue at stake that’s important. . . . Consider the evidence as a whole.”


The victim and defendant were strangers here, while in Jaundoo they were not, see 64 Mass. App. Ct. at 57; the victim here made immediate complaint, compare ibid.-, composite sketch and photographic identification procedures were used in this case, but were unnecessary in Jaundoo-, the theory of admissibility of the questioned evidence changed during the progress of the Jaundoo trial, see id. at 58-60, 62, but remained fairly consistent in this case; some limiting instructions were requested and given in Jaundoo, id. at 59, but not so here; and the number of exhibits is less in this case, compare id. at 58 n.2.